DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6,8-10,13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140040313 A1; Shami; Mohammad et al. (hereinafter Shami) in view of US 20190095439 A1; Cai; Daran et al. (hereinafter Cai) and US 20170090874 A1; Blumenau; Trevor I. (hereinafter Blu).
Regarding claim 1, Shami teaches A method of generating regular expressions … the comprising: receiving, by a regular expression generator comprising one or more processors, first input data comprising a first character sequence; (Shami [0029] FIG. 2A is a block diagram of a system 200 that implements record matching according to an embodiment. The system 200 includes a regex generator 202, a regex combiner 204, and a state machine generator 206. The system receiving, by the regular expression generator, second input data comprising a second character sequence (Shami [0029] FIG. 2A is a block diagram of a system 200 that implements record matching according to an embodiment. The system 200 includes a regex generator 202, a regex combiner 204, and a state machine generator 206.[0030] The regex generator 202 generates regular expressions from records. As shown, the regex generator 202 receives the records 210 (e.g., a database table) and generates the regular expressions 212. For example, the records 210 may correspond to the records of the table 100 (see FIG. 1). The system 200 may store the records 210 or the regular expressions [FIG. 2A & 2B] show the system receiving multiple inputs that have corresponding character sequences, converting these characters into regular expressions and inputting the corresponding regular expressions wherein the first set of characters and the second set of characters are intermediate regular expression codes configured to map an output of executing the … algorithm on the first set of regular expression codes and the characters to the first regular expression; (Shami [0029] FIG. 2A is a block diagram of a system 200 that implements record matching according to an embodiment. The system 200 includes a regex generator 202, a regex combiner 204, and a state machine generator 206. The system 200 may be implemented in hardware, software, firmware, programmable logic, or a combination thereof. The system 200 may include other components (e.g., input components, output components, storage components, processing components, user interface components, network components, etc.) that allow the system 200 to connect to other systems or to interact with users.[0030] The regex generator 202 generates regular expressions from records. As shown, the regex generator 202 receives the records 210 (e.g., a database table) and generates the regular expressions 212. For example, the records 210 may correspond to the records of the table 100 (see FIG. 1). The system 200 may store the records 210 or the regular expressions [FIG. 2A & 2B] show the system receiving multiple inputs that have corresponding character sequences, converting these characters into regular expressions and inputting the corresponding regular expressions as intermediate data into a formula)											and generating, by the regular expression generator, a first regular expression … wherein the first regular expression comprises a sequence of characters defining a pattern in the output of the first set of characters and the second set of characters. (Shami [0061] One example use case is catalog delivery. The record matching paradigm for this use case is that the catalog company does not want to deliver more than one catalog to a single address. Thus, the user will instruct the system 200 to generate regular expressions that match based on the address. The user begins the process by interacting with the user interface component of the system 200 to specify the data source, e.g. the table 100 of FIG. 1. The system 200 analyzes the columns of the table 100 and presents wizards, tooltips, graphical matching nodes, etc. to the user. The system may display a wizard regarding the Name column, and the user indicates that the system 200 is not to use the Name column for this matching project. The system may display a wizard regarding the Street Address column, and the user indicates that the system 200 is to use the Street column. The system 200 may then display the variant generators related to address data. The user may select and arrange the variant generators as desired to implement the desired matching paradigm. Based on the arranged variant generators, the system 200 then generates the regular expressions, generates the combined regex, and generates the combined state representation. The user may then instruct the system 200 to use the table 100 as an input to the combined state representation, the system 200 processes the combined state representation with that input, and the system 200 generates an output table that omits duplicate records (see 308). For example, assuming the user selects the variant generator that specifies the interchangeability for all of "Street", "St.", and "Str.", the system 200 outputs data corresponding to two of the three records from table 100 [FIG. 2A & 2B] show the system receiving multiple inputs that have corresponding character sequences, converting these characters into regular expressions and inputting the converting, by the regular expression generator, the first character sequence into a first set of regular expression codes; converting, by the regular expression generator, the second character sequence into a second set of regular expression codes; (Blu [0034] During lexical analysis, a lexer component is responsible for converting the input sequence characters of the input scripting language code 40 into a sequence of tokens. The lexer component may be internally organized into a scanner and a tokenizer. The resulting tokens are categorized blocks of text, such as symbols, identifiers, operators, delimiters and the language keywords. The tokens may be described by regular expressions that are interpreted by a tool generating the lexer code. In some implementations, during syntactical analysis or parsing phase, a syntax analysis component parses the tokens provided by the lexer, in order to determine the syntactical structure of the source program. The parser may construct a parse tree, such as an Abstract Syntax Tree (“AST”), by transforming the linear input token sequence taken from the lexer into a tree structure according to the rules of a formal grammar description outlining the language's syntax. Syntactical errors may be reported to the user or system in this phase. During a wherein the first set of regular expression codes and the second set of regular expression codes are intermediate regular expression codes generated prior to a first regular expression (Blu [0034] During lexical analysis, a lexer component is responsible for converting the input sequence characters of the input scripting language code 40 into a sequence of tokens. The lexer component may be internally organized into a scanner and a tokenizer. The resulting tokens are categorized blocks of text, such as symbols, identifiers, operators, delimiters and the language keywords. The tokens may be described by regular expressions that are interpreted by a tool generating the lexer code. In some implementations, during syntactical analysis or parsing phase, a syntax analysis component parses the tokens provided by the lexer, in order to determine the syntactical structure of the source program. The parser may construct a parse tree, such as an Abstract Syntax Tree (“AST”), by transforming the linear input token sequence taken from the lexer into a tree structure according to the rules of a formal grammar description outlining the language's syntax. Syntactical errors may be reported to the user or system in this phase. During a semantic analysis phase, the parser 30 may add semantic information to the parse tree that was produced during the syntactical analysis phase. Also, symbol tables are populated and semantic checks, such as static type checking, are performed, potentially rejecting semantically incorrect input.)								the longest common subsequence algorithm, the first set of regular expression codes for the second character sequence and the second set of regular expression codes as inputs to the execution of the LCS algorithm and capturing an output of executing the LCS algorithm on the first set of regular expression codes for the first character sequence and the second set of regular expression codes for the second character sequence; and generating, by the regular expression generator, a first regular expression based on the output of the LCS algorithm. (Cai [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0047] Once the documents 110' are clustered, the pattern generator 140 can then generate the content patterns 111 based on, for example, the cached values of the CLS calculated by the LCS calculator 136. In one embodiment, the pattern generator 140 can determine whether an initial LCS between two documents 110' are sufficiently similar, for example, having a number of shared words in a sequence above a pattern threshold. If the two documents 110' are sufficiently similar, the pattern generator 140 can then indicate that the two documents 110' belong to the same document class and associate the LCS with the document 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Cai [FIG.7] shows system with corresponding processor(s) and memory )
Corresponding product claim 15 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Cai [FIG.7] shows system with corresponding processor(s) and memory capable of reading and executing computer readable instructions)
Regarding claim 2, the combination of Shami, Blu and Cai teach The method of claim 1, further comprising: receiving, by the regular expression generator, third input data comprising a third character sequence; (Shami [0029] FIG. 2A is a block diagram of a system 200 that implements record matching according to an embodiment. The system 200 includes a regex generator 202, a regex combiner 204, and a state machine generator 206. The system 200 may be implemented in hardware, software, firmware, programmable logic, or a combination thereof. The system 200 may include other components (e.g., input components, output components, storage components, processing components, user interface components, network components, etc.) that allow the system 200 to connect to other systems or to interact with users.[0030] The regex generator 202 generates regular expressions from records. As shown, the regex generator 202 receives the records 210 (e.g., a database table) and generates the regular expressions 212. For example, the records 210 may correspond to the records of the table 100 (see FIG. 1). The system 200 may store the records 210 or the regular expressions [FIG. 2A & 2B] show the system receiving multiple inputs that have corresponding character sequences, converting these characters into regular converting, by the regular expression generator, the third character sequence into a third set of regular expression codes; (Shami [0029] FIG. 2A is a block diagram of a system 200 that implements record matching according to an embodiment. The system 200 includes a regex generator 202, a regex combiner 204, and a state machine generator 206. The system 200 may be implemented in hardware, software, firmware, programmable logic, or a combination thereof. The system 200 may include other components (e.g., input components, output components, storage components, processing components, user interface components, network components, etc.) that allow the system 200 to connect to other systems or to interact with users.[0030] The regex generator 202 generates regular expressions from records. As shown, the regex generator 202 receives the records 210 (e.g., a database table) and generates the regular expressions 212. For example, the records 210 may correspond to the records of the table 100 (see FIG. 1). The system 200 may store the records 210 or the regular expressions [FIG. 2A & 2B] show the system receiving multiple inputs that have corresponding character sequences, converting these characters into regular expressions and inputting the corresponding regular expressions as intermediate data into a formula)												executing, by the regular expression generator, the longest common subsequence (LCS) algorithm, wherein said executing comprises providing the first set of regular expression codes, the second set of regular expression codes, and the third set of regular expression codes as inputs to the execution of the LCS algorithm and capturing a second output of the LCS algorithm; ( Cai  [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the documents 110 based on the hash values. The computed LCS can also be cached for later processing. The pattern recognizer 124 can also be configured to repeat the foregoing operations with remaining documents in the approximate group to generate one or more clusters.[33-34] further explain the process of repeating the steps of converting data, applying LCS and generating a output [49 & 57] further elaborate on the LCS output and final computations)									and generating, by the regular expression generator, a second regular expression based on the second output of the LCS algorithm ( Cai  [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying 
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 16 is rejected similarly as claim 2 above
Regarding claim 3, the combination of Shami, Blu and Cai teach The method of claim 1, further comprising, prior to executing the LCS algorithm: converting, by the regular expression generator, the first set of regular expression codes into a first set of one or more span data structures, each span data structure comprising a single regular expression code and a repetition count range; (Shami [0029] FIG. 2A is a block diagram of a system 200 that implements record matching according to an embodiment. The system 200 includes a regex generator 202, a regex combiner 204, and a state machine generator 206. The system 200 may be implemented in hardware, software, firmware, programmable logic, or a combination thereof. The system 200 may include other components (e.g., input components, output components, storage components, processing components, user interface components, network components, etc.) that allow the system 200 to connect to other systems or to interact with users.[0030] The regex generator 202 generates regular expressions from records. As shown, the regex generator 202 receives the records 210 (e.g., a database table) and generates the regular expressions 212. For example, the records 210 may correspond to the records of the table 100 (see FIG. 1). The system 200 may store the records 210 or the regular expressions [FIG. 2A & 2B] show the system receiving multiple inputs that have corresponding character sequences, converting these characters into regular expressions and inputting the corresponding regular expressions as intermediate data into a formula)									and converting, by the regular expression generator, the second set of regular expression codes into a second set of one or more span data structures; (Shami [0029] FIG. 2A is a block diagram of a system 200 that implements record matching according to an embodiment. The system 200 includes a regex generator 202, a regex combiner 204, and a state machine generator 206. The system 200 may be implemented in hardware, software, firmware, programmable logic, or a combination thereof. The system 200 may include other components (e.g., input components, output wherein the first and second sets of regular expression codes are provided as inputs to the execution of the LCS algorithm via the first and second sets of span data structures. ( Cai [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In 
Corresponding system claim 10 is rejected similarly as claim 3 above
Corresponding product claim 17 is rejected similarly as claim 3 above
Regarding claim 6, the combination of Shami, Blu and Cai teach The method of claim 1, wherein executing the LCS algorithm comprises: identifying, within the first and second sets of regular expression codes, a first set of substrings and a second set of substrings, wherein the first set of substrings and the second set of substrings have the same longest common subsequence; (Cai [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in determining a first possible output of the LCS algorithm resulting from a selection of the first set of substrings as the longest common subsequence within the first and second sets of regular expression codes; ( Cai [FIG.4&5] show the system applying LCS to strings and getting corresponding outputs [0026] The classification server 106 can be configured to (i) identify content patterns of subsets of the documents sufficiently similar to one another to be grouped in a single document class; and (ii) using the identified content patterns to automatically classify and apply class label the additional documents 110 in the network repository 108. In certain embodiments, the classification server 106 can be configured to identify a longest common word sequence or subsequence between at least two documents 110 in the network repository 108... [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 determining a second possible output of the LCS algorithm resulting from a selection of the second set of substrings as the longest common subsequence within the first and second sets of regular expression codes; comparing the length of the first possible output of the LCS algorithm and the length of the second possible output of the LCS algorithm; (Cai [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS and during the execution of the LCS algorithm, selecting either the first set of substrings as the longest common subsequence, or the second set of substrings as the longest common subsequence, based on the comparison of the length of the first possible output of the LCS algorithm and the length of the second possible output of the LCS algorithm. ( Cai [FIG.4&5] show the system applying LCS to strings and getting corresponding outputs [0026] The classification server 106 can be configured to (i) identify content patterns of subsets of the documents sufficiently similar to one another to be grouped in a single document class; and (ii) using the identified content patterns to automatically classify and apply class label the additional documents 110 in the network repository 108. In certain embodiments, the classification server 106 can be configured to identify a longest common word sequence 
Corresponding system claim 13 is rejected similarly as claim 6 above
Corresponding product claim 20 is rejected similarly as claim 6 above.
Claims 4,5,11,12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shami in view of Blu, Cai and US 20120124064 A1; Syrowitz; Clinton et al. (hereinafter Syrowitz). 
Regarding claim 4, the combination of Shami, Blu and Cai teach The method of claim 3, further comprising: identifying, by the regular expression generator … and after generating the first regular expression 							The combination lack explicitly and orderly teaching a first text fragment a first text fragment comprising one or more characters, wherein the first text fragment is found within the first character sequence and the second character sequence; storing, by the regular expression generator, the first text fragment; (Syrowitz [0003] In some cases, software applications may be designed to parse the text of documents, emails or other strings of characters. In such cases, regular expressions may be used to identify words, phrases or certain characters within the text. For instance, spam filters may use regular expressions to scan for certain words or phrases in email messages that are commonly associated with unwanted spam messages. In other cases, regular expressions may scan for strings of numbers or other characters. These regular expressions, however, may be very large and complicated. Processing these complicated regular expressions may consume considerable amounts of processing resources.  a computer system accesses regular expression terms in a regular expression. The regular expression is configured for finding desired characters sets in a document. The computer system determines that some of the regular expression terms are to be canonicalized. [20-21 &30-33] further elaborate on the systems ability to identify text/terms [0111] the test data generator module 802 may dynamically generate a corpus for test purposes. For and after generating the first regular expression, executing a simplification process on the first regular expression, wherein the simplification process comprises replacing a corresponding portion of the first regular expression with the first text fragment. (Syrowitz [0005] Embodiments are further described herein that are directed to conditionally executing regular expressions and to simplifying regular expressions by canonicalizing regular expression terms. In one embodiment, a computer system accesses identified regular expression key terms that are to appear in a selected portion of text. The regular expression key terms are identified from terms in a selected regular expression. The computer system determines whether the identified regular expression key terms appear in the selected portion of text. The computer system also, upon determining that none of the identified regular expression key terms appears in the selected portion of text, prevents execution of the regular expression. Upon determining that at least one of the identified regular expression key terms appears in the selected portion of text, the computer system executes the regular expression. [0010] FIG. 1 illustrates a computer architecture in which embodiments may operate including conditionally executing regular expressions and simplifying regular expressions by canonicalizing regular expression terms.  [0016] FIG. 7 illustrates a computer architecture in which embodiments may operate including automatically 
Corresponding system claim 11 is rejected similarly as claim 4 above
Corresponding product claim 18 is rejected similarly as claim 4 above.		
Regarding claim 5, the combination of Shami, Blu, Syrowitz and Cai teach The method of claim 4, wherein executing the simplification process on the first regular expression comprises: determining a first span data structure associated the first text fragment; determining a number of times within the first and second sets of span data structures, that the first span data structure corresponds to the first text fragment; (Cai [0043] The clustering component 138 can be configured to assign the documents 110' into separate clusters based on a relative similarity to one another. In certain embodiments, the clustering component 138 can compare a length of identified LCS between two initial documents 110'. When the length of the LCS (e.g., above a percentage of the original documents 110) is above or equal to a clustering threshold, the clustering component 138 can indicate that the two documents 110' belong to the same cluster having a content pattern that is the identified LCS. For example, if the length of the LCS of two documents 110' is more than 75% of the original documents 110, the clustering component 138 can indicate that the two documents 110' belong to the same cluster, and the LCS. Subsequently, the clustering component 138 can be configured to test whether additional documents 110 can be included to the cluster by calculate a new LCS between the LCS between the original documents 110 and each of the additional documents 110. When the calculated new LCS is longer than the clustering threshold, the clustering component 138 can indicate that the additional document 110 also belong to the cluster and then update the content pattern of the cluster with the new LCS. When the calculated new LCS is shorter than the clustering threshold, the clustering component 138 can indicate that the additional and replacing the first span data structure within the first regular expression, with the first text fragment, in response to determining that the number of times that the first span data structure corresponds to the first text fragment within the first and second sets of span data structures, is greater than a predetermined threshold. (Cai [0043] The clustering component 138 can be configured to assign the documents 110' into separate clusters based on a relative similarity to one another. In certain embodiments, the clustering component 138 can compare a length of identified LCS between two initial documents 110'. When the length of the LCS (e.g., above a percentage of the original documents 110) is above or equal to a clustering threshold, the clustering component 138 can indicate that the two documents 110' belong to the same cluster having a content pattern that is the identified LCS. For example, if the length of the LCS of two documents 110' is more than 75% of the original documents 110, the clustering component 138 can indicate that the two documents 110' belong to the same cluster, and the LCS. Subsequently, the clustering component 138 can be configured to test whether additional documents 110 can be included to the cluster by calculate a new LCS between the LCS between the original documents 110 and each of the additional documents 110. When the calculated new LCS is longer than the clustering threshold, the clustering component 138 can indicate 
Corresponding system claim 12 is rejected similarly as claim 5 above
Corresponding product claim 19 is rejected similarly as claim 5 above
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shami in view of Cai, Blu and Hyvonen
Regarding claim 7, the combination of Shami, Blu and Cai teach The method of claim 6, wherein the selection of either the first set of substrings as the longest common subsequence, or the second set of substrings as the longest common subsequence, corresponds to the … possible length of the output of the LCS algorithm.												but lack explicitly teaching corresponds to the shortest possible length of the output												however Hyvonen helps teach corresponds to the shortest possible length of the output	(Hyvonen [0008] The solution of the invention is based on the idea that the number of calculations required to search for the symbol string and, thus, to produce a response can be significantly reduced, when for each distance, the shortest possible 
Corresponding system claim 14 is rejected similarly as claim 7 above

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 12-15) - Examiner’s response:- Applicant’s arguments filed 12/8/2021, with respect to the rejection(s) of under 35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20170090874 A1; Blumenau; Trevor I. (Blu)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183